           Case 1:19-cv-02316-RC Document 89 Filed 05/21/21 Page 1 of 4




                                   United States District Court,
                                       District of Columbia


David Alan Carmichael, et al.                          )
                                                       )
       Plaintiffs                                      )
                                                       )   Case No: 19-CV-2316-RC
               v.                                      )
                                                       )   Re: 1st Minute Order of May 07, 2021
Antony John Blinken, in his Offiicial                  )       & ECF 88
       capacity as Secretary of State, et al.,         )
                                                       )
       Defendants                                      )


 PLAINTIFF CARMICHAEL RESPONSE IN OPPOSITION TO THE FIRST MINUTE
                   COURT ORDER OF MAY 07, 2021


      1.    The Court First Minute Order of May 07, 2021 states:

     “MINUTE ORDER: Upon consideration of 87 the parties' Joint Status Report, it is hereby
     ORDERED that the following schedule shall govern further proceedings: Defendants shall
     file their dispositive motions and their response to 84 Plaintiffs' Combined Motion to
     Compel Defendants to Issue Passport Renewals to Lewis and Pakosz on or before July 2,
     2021; Plaintiffs shall file their response and reply on or before August 6, 2021; and
     Defendants shall file their reply on or before August 20, 2021. SO ORDERED. Signed by
     Judge Rudolph Contreras on 5/7/2021. (lcrc3)”

      2.    I object to the Court’s granting the Defendants delay in responding to Plaintiff’s

Lewis and Pakosz combined motion to compel the issuance of their passports. I have private and

personal interest and injury relating to: the unlawful denial of their passports originally; the

supposed denial based upon their not providing photographs that are current within six months of

the “issue” date; and to the interference with the adjudication of their case according to law and

the rules of court rather than the judicial fiat colored as remand. I continue to be injured until

such time as the Court adjudicates the lawfulness of the revocation of my January 30, 2018

passport as compared to the lawfulness of the issuance of that passport. Until that adjudication, I




                                                                                             p. 1 of 4
           Case 1:19-cv-02316-RC Document 89 Filed 05/21/21 Page 2 of 4




am technically in the same status of Lewis in Pakosz in that my application for passport renewal

is under reconsideration if indeed it was initially approved prematurely since I had neither

provided a SSN or the non-OMB-approved affidavit form which the Defendants used as an

excuse to deny the passports of Lewis and Pakosz. I am not signing an erroneously issued

“replacement” passport for which there is a question as to whether there is a need for it, or

whether it was issued according to law, and until the matters on those issues of law have been

adjudicated according to our case which has standing. The Congressionally provided remedy,

and complete relief, can only be had by judicial adjudication with full disclosure to the public

eye and in the public’s interest. The Defendants’ willful injury to me came as a retaliatory

response to my lawful redress to government on behalf of my fellow Christians. It is redress

protected by the First Amendment. I got punched in the nose for trying to get the Defendants to

obey the law, and to approve the passport renewal applications of Pakosz, and Lewis, and

ultimately of those of my posterity, my religious class, and the public.

      3.    My objection here is an intervention of right due to my personal and private interests,

according to my natural rights and duties of first friend in long-term Christian fellowship with by

brethren Lawrence and William; and in my duty to uphold and defend the Constitution against

all enemies foreign and domestic as a matter of my oath confessed June 27, 1980, and several

times thereafter.

      4.    I hereby object in that:

            a)      There is no mention in the Court order of any consideration of the Joint Status

     Report’s communicating our objection to the Defendants’ proposal for delay. There is no

     mention of any justification for the delay. The Defendants motion was for efficiency

     without providing any weighable evidence of such efficiency. The Court has again




                                                                                            p. 2 of 4
     Case 1:19-cv-02316-RC Document 89 Filed 05/21/21 Page 3 of 4




elevated unsubstantiated efficiency above justice.

      b)     The Defendants should have been held to the fourteen-day response deadline

of May 21st with the Plaintiffs able to reply no later than June 4th.

      c)     The Plaintiffs Lewis and Pakosz, as well as I, continue to be in a state of ne

exeat republica without due process, with our passport renewal applications being denied

or revoked contrary to law.

      d)     The Defendants have admitted that, as a matter of law, our passport

applications should have been approved rather than denied. Mine was lawfully approved

but has been interfered with rather than restored by Defendant machinations that intend to,

and do, evade law and accountability.

      e)     The Defendants have made no allegation that our photographs were not valid

at the time of the application.

      f)     The Defendants have shown no evidence that there is any regulation that

requires the passport photograph to be current within six months of an unpredictable

“issue” date.

      g)     The Defendants have not rebutted any of our judicial notices of the regulations

that show the passport photo must be current within six months of the “application” date.

      h)     The Defendants have rendered mine suitable, though it is older than the

photographs of Lewis and Pakosz.

      The Court continues to show a gross indifference to the law regarding the remedy

and due process instituted by the Congress through positive law and their oversight of the

Rules of Court.

      i)     The Court continues to show a gross indifference to law and facts of the case




                                                                                      p. 3 of 4
           Case 1:19-cv-02316-RC Document 89 Filed 05/21/21 Page 4 of 4




     which are plead for, and relied upon, by us.

                                                Summary

      5.     We still hold that the remand is illegitimate as a matter of the due process instituted

by the Congress and the regulations of the Supreme Court. The basis of the remand motion was

false according to evidence we supplied before the Defendants motion was made. The order has

no grounds as a matter of the remedies provided by law, upon which we have standing in this

case. The finagling of the Defendants self-induced an enticement to produce a faux application

denial under the guise that photographs should be on documents that are now two years old.

However, the admissions of the Plaintiff in their Status Report (ECF 80) shows that there was no

reason to deny the passport renewals. It is stipulated evidence that is relevant and material to the

real litigation. The “invitation” of the Defendants to participate in a colorable remand, where the

law and regulation does not require our participation in order for the Defendants to fulfill their

duty to issue our passports, is no basis to justify the Court’s failure to do justice. The Court’s

May 7, 2021 order to which I hereby object, and its final refusal to make the colorable remand of

no-effect, evidences a final order or judgment on the matter of the remand controversy.




            s/ David Alan Carmichael
            David Alan Carmichael, Plaintiff & Intervenor of Right for this objection
            1748 Old Buckroe Road
            Hampton, Virginia 23664




                                                                                             p. 4 of 4
